PER CURIAM.
The plaintiff below, Hughes Laboratories, Ine., appeals from a Final Judgment on the Pleadings for the Defendants. We reverse for the following reasons.
First, the motion for judgment on the pleadings was prematurely filed since the defendants had not yet filed their answer. Therefore, the trial court erred in entertaining the motion at that point of the proceedings. J & S Coin Operated Machs., Inc. v. Gottlieb, 362 So.2d 38, 39 (Fla. 3d DCA 1978). Second, when ruling on a motion for judgment on the pleadings, “the trial court is not authorized to take judicial notice of the records in a different case pending or disposed of in the same court but outside the record in the case before him.” Bergeron Land Dev., Inc. v. Knight, 307 So.2d 240, 241 (Fla. 4th DCA 1975) (quoting Kostecos v. Johnson, 85 So.2d 594 (Fla.1956)); see also, Jaramillo v. Dubow, 588 So.2d 677 (Fla. 3d DCA 1991) (quoting J & J Util Co. v. Windmill Village By the Sea Condominium No. 1 Ass’n, 485 So.2d 36 (Fla. 4th DCA 1986)) (“[a] motion for judgment on the pleadings must be decided wholly on the pleadings without aid of outside matters.”); Adams Eng’g Co., Inc. v. Construction Prods. Corp., 158 So.2d 559 (Fla. 3d DCA 1963).
Accordingly, we reverse and remand for further proceedings consistent with this opinion.